Certified Questions of State Law, United States District Court, Northern District of Ohio, Western Division, Case No. 3:07CV866. On review of preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6). The court will answer the following questions:
1. Is R.C. § 2745.01, as amended by Senate Bill 80, effective April 7, 2005, unconstitutional for violating the right to trial by jury?
2. Is R.C. § 2745.01, as amended by Senate Bill 80, effective April 7, 2005, unconstitutional for violating the right to a remedy?
3. Is R.C. § 2745.01, as amended by Senate Bill 80, effective April 7, 2005, unconstitutional for violating the right to an open court?
4. Is R.C. § 2745.01, as amended by Senate Bill 80, effective April 7, 2005, unconstitutional for violating the right to due process of law?
5. Is R.C. § 2745.01, as amended by Senate Bill 80, effective April 7, 2005, unconstitutional for violating the right to equal protection of the law?
6. Is R.C. § 2745.01, as amended by Senate Bill 80, effective April 7, 2005, unconstitutional for violating the separation of powers.
7. Is R.C. § 2745.01, as amended by Senate Bill 80, effective April 7, 2005, unconstitutional for conflicting with the legislative authority granted to the General Assembly by § 34 and § 35, Article II, of the Ohio Constitution?
8 Does R.C. § 2745.01, as amended by Senate Bill 80, effective April 7, 2005, do away with the common law cause of action for employer intentional tort?